Lore, C. J.:
You waive no right by a plea of not guilty. If it were necessary we would allow you to withdraw the plea, but it is not necessary.
Mr. Daly in making his motion to quash, presented the following brief:
First. How penal statutes should be construed :
(а) Penal statutes must be construed strictly.—Burr’s case, 3 Harr., 351; Hall vs. State, 4 Harr., 141.
(б) A criminal statute must be construed strictly in those parts which are against defendants and liberally in those parts which are in their favor; that it is for their ease or exemption.

Sneed vs. Commonwealth, 6 Dana, 338.

(c) The degree of strictness will depend somewhat on the severity of the punishment they inflict.

Randolph vs. State, 9 Tex., 521.

(d) If in a criminal case requiring a strict construction the Court entertains a reasonable doubt of its meaning, the doubt will prevail in favor of the accused.

Bishop on Crimes, 218.

(e) The object is simply to ascertain the true legislative will; to arrive at which is the end of all interpretation.'

*149
Bishop on Crimes, 70 and 201; 15 Pick., 388-402.

Second. Admitting the allegations to be true, no offense was committed under the statute:
(а) For statute, see Rev. Code, 974.
(б) Bill—definition of Webster—a form or draft of a law presented to a legislature, but not yet enacted. A proposed or projected law.—See also 16 Pa. State, 450; 13 Kan., 608-609 ; 91 Ind., 549 ; Const. of Del., Sec. 14, p. 14, also Sec. 18, p. 18.
(c) The endorsements on the back of the bill can, therefore, form no part of the bill.
(d) The endorsements on the back are simply for the convenience of the clerks and are a part of their record.
(e) When the bill is read the endorsements form no part of that reading.
(/) This could be done orally as well as by writing if it were as convenient.
Counsel for the State contended that the endorsements on the bill were parts of the bill, and therefore covered by the act under which the indictment was framed.
Lore, C. J.:—Judge Spruance will announce the opinion of a majority of the Court.
Spruance, J.:
The defendant, Emmet D. C. Hegeman, stands charged with violation of the act entitled “An Act to prevent tampering with legislative proceedings,” passed May 13,1891.

19 Laws of Delaware, Chap. 276.

Section 1 of this act provides, “ That whosoever shall wilfully *150add to, alter, deface, erase, obliterate, mutilate, blot, blur, steal, hide, conceal, destroy or misplace, with intent to conceal, any bill pending before either branch of the General Assembly of this State, or any committee thereof, or any joint committee of the two Houses, shall be guilty of felony,” &c., and “ whosoever shall in like manner add to, alter, deface, erase, obliterate, mutilate, blot, blur, steal, hide, conceal, destroy, or misplace with intent to conceal, any act passed by the said General Assembly, shall be guilty of a like offense,” etc.
The indictment against the defendant contains two counts, the first of which charges that he “did, with intent to conceal, then and there unlawfully and feloniously add an endorsement to a certain bill, then and there known as Senate bill, number 62, entitled ‘An Act Providing a Penalty for the violation of Section 17 of Article 2 of the Amended Constitution/ then and there pending before the Senate, one of the branches of the General Assembly of the State of Delaware, in the words and figures following, to wit,
1st Read. 2d Read.
3-10-99
Miss. Business.
Passed:
B. F. Sheppard,
Clerk.
3-13-99
Passed:
B. F. Sheppard,
Clerk,
and did then and there and thereby commit a felony against the form of the act,” etc.
The second count differs from the first, only in the omission of the words “ with intent to conceal,” and in the omission of the first three lines of the endorsement.'
It would be difficult to determine, in any aspect of this statute, for what purpose the words “ with intent to conceal ” were *151inserted in the first count, because there is nothing in connection with this particular class of offenses—adding something to a bill —which is in the nature of a concealment. Under the statute it is an offense to conceal a bill, or to misplace a bill with intent to conceal, but concealment has no proper application to the act charged, viz., adding an endorsement to a bill.
It is a well settled rule that penal statutes are to be construed strictly. We must look to the statute to find out whether the offense charged is within the terms of .the statute, and if it is not, the prisoner cannot be tried under this indictment.
Is the adding an endorsement to a bill, of the character specified in the indictment, one of the offenses enumerated in the act?
If it is so it must be because it is an addition to, or an alteration of a bill.
Our first inquiry must be, what is a bill? Webster’s definition is, “A form or draft of a law, presented to a legislature, but not enacted.”
Under our Constitution, after a bill has past both branches of the Legislature and received the approval of the Governor, it becomes a law j but until then, it is a bill—a draft of a proposed law. This bill was precisely the same draft of a' proposed law, after, as before these endorsements were made.
Indeed it is not charged in the indictment, that the bill was altered or that anything was added to the body of the bill, but that certain endorsements were added to the bill.
Were the endorsements set forth in the indictment or either of them, part of the bill ? The majority of the Court think they are not. The presence or absence of these endorsements, their truth or their falsity, did not make the bill in any respect different from what it was when it was first presented to the Legislature.
The Attorney-General furnished us with a very apt and appropriate definition when he said “ that endorsements on a bill are the minutes of the stages of its progress through the Legislature.” Such endorsements are usually put on the back of a bill for con*152venience and identification, but fuller minutes of the progress of a bill are to be found in the journals. Would anyone contend that the journals of the respective Houses, as to the progress of the bill in its various stages, through the Houses, were parts of the bill, or that under this statute a man could be indicted for altering or adding to such journals ? Certainly not.
We therefore hold that the offense charged is not within the provisions of the said statute, and that the indictment is insufficient and should be quashed, and it is so ordered.
Boyce, J., concurred.